Hill, J.
(After stating the foregoing facts.) This case is to be decided on the petition and demurrer. A case of implied or resulting trust is not created under the facts of this case. And the decision in Wilder v. Wilder, 138 Ga. 573 (75 S. E. 654), is not applicable, as contended. There the mother bought the land with her own funds, and caused the title to be made to her son under an agreement that the property was to be hers and the son would make to her such conveyance as she might require. Here, it is true, the husband purchased the land with his money, and the deeds were made by the vendor to the wife under parol representation by the wife to the husband that “she did not desire the title to the same, and would not exercise any dominion, control,’or ownership, or claim title to it.” But the deeds, so far as appears, were absolute deeds of gift as between the husband and wife, and they can not be cut down by implication into a trust because of the parol promise or agreement of the wife to the husband at the time of the execution of the deeds. See Vickers v. Vickers, 133 Ga. 383 (65 S. E. 885, 24 L. R. A. (N. S.) 1043). Nor can the deeds made to the wife, under the facts of this case, be canceled and the title decreed to be in the husband. To allow this to be done would be to substitute an entirely different contract from the written one made and entered into between the parties to the case. As was *679well said by Mr. Justice Evans in Vickers v. Vickers, supra, “An absolute gift can not, by events transpiring after it is made, be metamorphosed into a trust. Equity will not allow a donor to reclaim property, the title to which he has unconditionally placed in another, merely because he has had a quarrel with the donee.” We think the court erred in overruling the demurred

Judgment reversed.


All the Justices concur.